DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 26 June 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 July 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-132195 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz Morales et al (US 2013/0030571 A1, hereinafter Ruiz).
Regarding claim 1, Ruiz discloses a robot comprising: 
a robot arm (Figures 1 & 2, robot arm(s) 11; at least paragraphs 0017-0020, specifically as shown in the Figures); 
a controller (Figures 1 & 2, control unit 30) which controls the robot arm (Figures 1 & 2; at least as in paragraph 0020); 
an operation panel (Figures 1 & 2, human machine interface (HMI), video screen 22) which sends a control signal to the controller (Figures 1 & 2; at least as in paragraphs 0024, 0033-0038 and 0048-0049, regarding the HMI application); 
a camera (Figures 1 & 2, tracking system 21) which is provided in the operation panel and which captures images of an operator who operates the operation panel (Figures 1 & 2; at least as in paragraphs 0024, 0033-0038 and 0044-0046, wherein the tracking system 21 tracks the gaze of the user); 
a determination means (microprocessor, not shown, but at least as disclosed in paragraph 0045) which determines whether or not the operator is looking at a surface of the operation panel on which an operation portion is provided on the basis of the images captured by the camera (Figures 1 & 2; at least as in paragraphs 0024, 0033-0038 and 0044-0046, wherein the tracking system 21 estimates the surgeon’s gaze and performs selection of the commands associated with a selection area when it detects a gaze direction which falls within this area); and 
a limitation means (Figure 1, computerized system 24) which limits motion of the robot arm when it is determined that the operator is looking at the surface or when it is 
Regarding claim 2, wherein, the motion limitation prevents the robot arm from starting its motion even when an operation for starting motion of the robot arm is performed on the operation portion (Figures 1 & 2; at least as in paragraphs 0033-0038 and 0063, specifically as in at least paragraphs 0034-0035 and 0063, regarding the “dead man’s” function, wherein when a direction of gaze which falls outside the screen zone is detected and subsequently movement of the robot arms is prevented).
Regarding claim 4, wherein the motion limitation limits the motion of the robot arm corresponding to a part of operation keys on the operation portion (Figures 1 & 2; at least as in paragraphs 0033-0038 and 0063, specifically as in at least paragraphs 0034-0035 and 0063, regarding the “dead man’s” function, wherein when a direction of gaze which falls outside the screen zone is detected and subsequently movement of the robot arms is prevented).
Regarding claim 5, wherein, when it is determined that the operator is looking at the surface or when it is determined that the operator has continuously been looking at the surface, even when an operation on the part of the operation keys on the operation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales et al (US 2013/0030571 A1, hereinafter Ruiz) in view of Chalubert et al (US 8,155,787 B2, hereinafter Chalubert).

Regarding claim 3, Ruiz discloses wherein the eye tracking system may be integrated with the monitor (i.e. video screen) so that the eye tracker may continue to operate correctly (at least as in paragraph 0046), however Ruiz is silent specifically regarding wherein the operation panel is a tablet computer.  Examiner notes wherein it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a tablet (i.e. pendant, remote controller, iPad, etc.) as an interface (i.e. operation panel) for controlling a robot, since it was known in the art that manipulation of a robot may be performed by a remote touch screen type device.  Examiner notes wherein this is further exemplified from the teachings of Chalubert, wherein an intelligent interface (i.e. tablet device) is provided for a user to input controls/commands for manipulating an object with a manipulating robot (Figure 2; at least as in column 3, lines 56-67).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ruiz’s computing device with a tablet, since it is well known that remote devices (i.e. pendants, laptops, tablets, etc.) are capable of performing similar (i.e. comparable) computing functions as a generic computer.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales et al (US 2013/0030571 A1, hereinafter Ruiz) in view of Higuchi et al (US 2018/0304469 A1, hereinafter Higuchi).
The teachings of Ruiz have been discussed above.
Regarding claim 6, Ruiz is silent regarding wherein the limitation means makes the predetermined time shorter when a speed setting of the robot arm is changed to high speed.  Higuchi discloses a robotic system that includes an arm operation control unit configured to control an operation of an arm and a moving subject detection unit configured to detect a moving subject is present in an operation direction region of the arm.  Higuchi goes on to teach wherein based on the detection of a moving subject proximate to the robotic arm, a control unit adjusts the speed setting of the robot arm such that the robot arm avoids collision with the moving subject (Figures 5-8; at least as in paragraphs 0043-0047, 0053-0058 and 0069-0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Ruiz to include Higuchi’s speed setting control for the robotic arm based on the detection of a moving subject proximate to said robotic arm, since Higuchi teaches wherein such a robot system provides improved safety and high operation efficiency.
Regarding claim 7, Ruiz is silent specifically regarding wherein the robot further comprises: a distance detection means which detects distance between the robot arm and the operation panel; and wherein the limitation means makes the predetermined time shorter when a detected distance value detected by the distance detection means becomes smaller.  Higuchi discloses a robotic system that includes an arm operation control unit configured to control an operation of an arm and a moving subject detection unit configured to detect a moving subject is present in an operation direction region of the arm.  Higuchi goes on to teach wherein based on the detection of a moving subject proximate to the robotic arm, a control unit adjusts the speed setting of the robot arm such that the robot arm avoids collision with the moving subject (Figures 5-8; at least as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664